 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TERRENCE VAIL,                                   No. 2:16-cv-2673 JAM DB PS
12                      Plaintiff,
13           v.                                        ORDER
14    CITY OF SACRAMENTO,
15                      Defendant.
16

17          Plaintiff Terrence Vail is proceeding in this action pro se. This matter was referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On August 29,

19   2019, plaintiff filed a motion for declarative judgment. (ECF No. 61.) That motion is noticed for

20   hearing before the undersigned on September 27, 2019.

21          However, on August 1, 2019, the undersigned issued findings and recommendations,

22   recommending that the amended complaint’s claims arising under federal law be dismissed

23   without leave to amend, the court decline to exercise supplemental jurisdiction over the amended

24   complaint’s state law claims, and that this action be closed. (ECF No. 56.) Those findings and

25   recommendations are pending before the assigned District Judge. Plaintiff’s motion, therefore,

26   will be denied pending resolution of the August 1, 2019 findings and recommendations.

27   ////

28   ////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that plaintiff’s August 29, 2019 motion for

 2   declarative judgment (ECF No. 61) is denied without prejudice to renewal and the September 27,

 3   2019 hearing is vacated.1

 4   Dated: September 24, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22
     DLB:6
23   DB/orders/orders.pro set/vail2673.den.moot.ord

24

25

26
27
     1
      In the event the August 1, 2019 findings and recommendations are not adopted in full, plaintiff
28   may re-notice the motion for declarative judgment for hearing before the undersigned.
                                                     2
